Case 1:18-cv-01520-RMB-AMD Document 91 Filed 11/12/19 Page 1 of 2 PageID: 1305




 Roosevelt N. Nesmith, Esq. (008271997)
 LAW OFFICE OF ROOSEVELT N. NESMITH, LLC
 363 Bloomfield Avenue, Suite 2C
 Montclair, New Jersey 07042
 Telephone: (973) 259-6990
 Fax: (866) 848-1368
 roosevelt@nesmithlaw.com
 Attorneys for Plaintiffs and the Putative Class



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
 _________________________________________
  MONICA GRAY, AS EXECUTRIX OF THE
  ESTATE OF EARL GRAY, JR. AND AS
  TRUSTEE OF THE INTEREST OF JASMINE            CASE NO. 1:18-cv-01520
  GRAY-OLIVER, JUSTIN GRAY, and JULIA
  WIECK, on behalf of themselves and all others MOTION RETURN DATE:
  similarly situated,                             DECEMBER 16, 2019
                         Plaintiffs,

                    v.

  CIT BANK, N.A., QBE INSURANCE
  CORPORATION, QBE FIRST INSURANCE
  AGENCY, INC., AND
  MIC GENERAL INSURANCE
  CORPORATION,

                         Defendants.


              NOTICE OF PLAINTIFFS’ UNOPPOSED MOTION FOR
          PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT,
 CERTIFYING CLASS FOR SETTLEMENT PURPOSES, DIRECTING THE ISSUANCE
        OF CLASS NOTICE, APPOINTMENT OF CLASS COUNSEL AND
                   SCHEDULING FINAL APPROVAL HEARING

 TO ALL COUNSEL OF RECORD:

        PLEASE TAKE NOTICE that pursuant to Rule 23 of the Federal Rules of Civil

 Procedure and L.R. Civ. P. 7.1(b), the undersigned attorneys for Plaintiffs Monica Gray, as
Case 1:18-cv-01520-RMB-AMD Document 91 Filed 11/12/19 Page 2 of 2 PageID: 1306




 Executrix of the Estate of Earl Gray, Jr. and as Trustee of the Interest of Jasmine Gray-Oliver,

 (“Monica Gray”), Justin Gray (together, “the Gray Plaintiffs”), and Julia Wieck (“Wieck” and

 collectively with the Gray Plaintiffs, “Plaintiffs”) will move unopposed before the Honorable

 Renee Marie Bumb, on December 16, 2019, or as soon thereafter as the motion may be heard,

 for an Order granting Preliminary Approval of Class Action Settlement, Certifying Class for

 Settlement Purposes, Directing Issuance of Class Notice, Appointing Class Counsel and

 Scheduling the Final Approval Hearing.

        PLEASE TAKE FURTHER NOTICE that in support of this unopposed motion,

 Plaintiffs will rely on the supporting Memorandum of Law and Declarations submitted herewith.

 Dated: November 12, 2019

                                       Respectfully submitted,

                                       By: s/ Roosevelt N. Nesmith
                                              Roosevelt N. Nesmith

                                       LAW OFFICE OF ROOSEVELT N. NESMITH, LLC
                                       Roosevelt N. Nesmith, Esq.
                                       roosevelt@nesmithlaw.com
                                       363 Bloomfield Avenue, Suite 2C
                                       Montclair, New Jersey 07042
                                       Tel: (973) 259-6990
                                       Fax: (866) 848-1368

                                       GISKAN SOLOTAROFF & ANDERSON LLP
                                       Catherine E. Anderson
                                       canderson@gslawny.com
                                       90 Broad Street, 10th Floor
                                       New York, NY 10004
                                       Tel. (212) 847-8315 x12

                                       Counsel for Plaintiffs and the Putative Class




                                                      2
